Citation Nr: 0207121	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  00-01 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $5,960.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
January 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In March 2000, the appellant submitted additional evidence 
(Financial Status Report dated March 14, 2000) within the 90-
days period following mailing of the notice of certification 
of the appeal to the Board on February 24, 2000.  Rule 1304 
has been amended to eliminate the requirement that evidence 
the Board receives be referred to the AOJ for consideration 
and issuance of a SSOC if there is no waiver of that right by 
the appellant or representative.  Moreover, a SSOC is not 
required "if the Board obtains additional pertinent evidence 
on its own or if additional evidence is received by the AOJ 
after the appeal has been certified and transferred to the 
Board."  66 Fed. Reg. 40,942, 40,944 (Aug. 6, 2001).  
Moreover, in light of the Board's disposition of the appeal, 
as set forth below, this updated Financial Status Report is 
not deemed to be "pertinent evidence" within the meaning of 
38 C.F.R. § 20.1304(c) (2001) (consideration of additional 
evidence by agency of original jurisdiction), and therefore, 
no further development action contemplated by section 
20.1304(c) is required.

In a March 21, 2001 BVA decision, the Board affirmed the RO's 
denial of entitlement to waiver of recovery of overpayment of 
improved disability pension benefits.  The veteran appealed 
the BVA decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "Court").  In an unopposed 
Motion for Remand and to Stay Proceedings, the VA General 
Counsel, on behalf of the Secretary, filed to have the 
Board's decision vacated and the matter remanded pursuant to 
Holliday v. Principi, 14 Vet. App. 280 (2001) and for 
consideration of the veteran's claim in the context of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA).  The Court granted that 
Motion, and the case was returned to the Board for further 
review.



FINDING OF FACT

The appellant's failure to timely notify VA of receipt of 
income from his wife's employment in 1996, 1997 and 1998 
concurrently with receipt of his VA pension benefits 
constitutes a willful failure to disclose a material fact 
with the intent to retain eligibility for improved disability 
pension benefits.


CONCLUSION OF LAW

The appellant's actions leading to an overpayment of improved 
disability pension benefits constituted misrepresentation of 
a material fact, precluding further consideration of waiver 
of the overpayment.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b)(1) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the introduction, this case was recently returned 
by the Court for the Board to consider the VCAA.  When a case 
has been remanded, the lower tribunal must proceed in 
accordance with the mandate and "law of the case" as 
established by the higher appellate court.  In re United 
States Steel Corp., 479 F.2d 489, 493 (6th Cir. 1973).  
Notwithstanding, "[t]he doctrine of 'law of the case' must 
yield to an intervening change of controlling law between the 
date of the first and subsequent consideration of the 
question."  Johnson v. Brown, 7 Vet. App. 25, 27 (1994); see 
also Piambino v. Bailey, 757 F.2d 1112, 1119-20 (11th Cir. 
1985); Amen v. City of Dearborn, 718 F.2d 789, 794 (6th Cir. 
1983).  

It is noteworthy that the Court has recently rendered an 
opinion in Barger v. Principi, No. 97-1775 (U.S. Vet. App. 
May 24, 2002), which concluded that the VCAA was inapplicable 
to claims, such as that involved in this instance, concerning 
chapter 53 of title 38 of the U.S. Code (special provisions 
relating to VA benefits).  Thus, failure to follow the 
Court's mandate associated with the Secretary's Motion for 
Remand is permissible under the "intervening change of 
controlling law" exception to the law of the case doctrine 
because the law in Barger followed this case being returned 
to the Board for further review.  Winslow v. Brown, 8 Vet. 
App. 469 (1996).  Therefore, the Board will proceed to 
readjudicate the claim in accordance with the foregoing.

Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows: The 
appellant was found to be basically eligible for VA 
disability pension by rating decision issued in January 1996, 
due to a low back disorder, rated 60 percent disabling, and 
hypertension, rated 10 percent disabling.  However, he was 
initially denied payment of pension due to excess income from 
Social Security benefits paid to him as a veteran with no 
dependents; the RO informed him at that time by letter dated 
January 18, 1996, that he could reapply for benefits by 
submitting a VA Form 21-0517-1 if his family income dropped 
below the pension income limits established for a veteran 
with no dependents.  He was also advised by this letter that 
his wife and children could not be established as his 
dependents because he had not yet submitted the required 
information (VA Form 21-686c, Declaration of Status of 
Dependents, and marriage/birth certificates).  Shortly 
thereafter, payment of his pension benefits was approved by 
award action letter issued on January 29, 1996, following 
receipt of his Declaration of Status of Dependents, VA Form 
21-686c (dated November 20, 1995), which showed that he was 
married and living with his current spouse.  His award was 
made effective from December 1, 1995, and included additional 
benefits for his dependent spouse.  Enclosed with the award 
notice letter was a VA Form 21-8768 which contained 
information concerning the appellant's rights to receive 
improved pension benefits, including notice of his obligation 
to promptly notify VA of any income or net worth changes.  
His pension award was adjusted by award action letter issued 
on May 10, 1996, based on receipt of his Eligibility 
Verification Report dated May 5, 1996.  On that form he 
reported no income for himself other than the above-cited 
Social Security benefits and no annual income for his wife, 
to include gross wages from all employment, for the 
forthcoming one-year reporting period.  The appellant was 
again reminded of his obligation to promptly report any 
changes in his income by this award action letter (via 
enclosed Form 21-8768).

In addition to the above, the record reflects that the 
appellant was previously awarded VA disability pension 
benefits in 1965, but that payment of these benefits was 
terminated in February 1966 based on excess income (in a 
statement dated in December 1965, he notified VA that he had 
returned to work as of the last week of September 1965, and 
returned his $100 pension check for the month of December 
1965).

Thereafter, the record reflects that the RO was notified by 
an agency matching program in May 1999 that the appellant's 
wife earned wages from employment totaling $5,227 in 1996, 
$6,524 in 1997 and $5,000 in 1998.  Based on this 
information, the appellant's pension award was retroactively 
adjusted effective February 1, 1996, by award action in June 
1999, creating an overpayment of $5,960 (a subsequent award 
action issued in October 1999 terminated his pension 
effective February 1, 1999, based on information disclosing 
that his wife received previously unreported Social Security 
benefits for the years 1996 to 1998, but this action is not 
subject to the appealed overpayment issue under 
consideration).  The appellant did not dispute the amount 
and/or creation of this overpayment, but in July 1999, he 
requested waiver of the debt based on financial hardship.  He 
added that he had "no idea" there was an income limit 
associated with his pension award.  In an August 1999 
decision, the Committee denied the appellant's request for 
waiver.  The Board observes that the Committee determined 
that the evidence of record showed that the appellant 
committed bad faith by, in essence, willfully failing to 
report his receipt of his wife's income for the years 1996 
through 1998.  Accordingly, the Committee stated that it 
could not consider his request for waiver of the assessed 
overpayment under the standards of equity and good 
conscience.

As mentioned above, the record reflects that the appellant 
has been disabled for pension purposes due to his low back 
and hypertension disabilities, but there is no evidence which 
shows that he was mentally incompetent during the relevant 
time period in question (from the date he reapplied for 
pension in November 1995 to the present) when he signed and 
filed documents concerning his income and right to collect VA 
pension benefits.

Analysis

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government. 38 
C.F.R. § 1.965(a) (2001).

However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt. 38 C.F.R. § 1.965(b) (2001).  
In other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded by operation of law.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

Similarly, to establish fraud or misrepresentation, it must 
be determined that there was a willful misrepresentation of a 
material fact, or the willful failure to disclose a material 
fact, with the intent of obtaining or retaining, or assisting 
an individual to obtain or retain, eligibility for VA 
benefits.  It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

It is the opinion of the Board that the appellant's failure 
to notify the RO in a timely manner of his receipt of income 
from his wife's employment for the years 1996 to 1998 is 
deemed to be representative of a willful failure to disclose 
a material fact, with the intent to retain eligibility for VA 
improved pension benefits.  The evidence of record discloses 
that the appellant was awarded improved pension benefits 
January 1996 and, during the period in which he was in 
receipt of these benefits, he was on notice of the 
requirement to promptly notify the VA of any changes in his 
family's income or net worth.  However, as alluded to above, 
the appellant did not report the aforementioned changes in 
his income status until the RO was notified of such by an 
agency matching program in May 1999.  It is not shown that 
the appellant lacked capacity or was otherwise unaware of his 
responsibility to provide timely and accurate information 
concerning his income in connection with his receipt of VA 
improved pension benefits.  To the contrary, as noted above, 
the record clearly shows that by his conduct taken in 
connection with a previous award of pension benefits, the 
appellant understood his obligation to notify VA of income 
status changes based on any change in his family's income 
status.  Based on the information he was provided concerning 
this obligation by the aforementioned VA-generative notice 
letters in addition to his own past conduct involving his 
self-reporting of income changes for purposes of receipt of 
pension benefits, the Board finds that his statement 
expressed in his waiver request that he had "no idea" of the 
income reporting requirements to be of a dubious nature and 
lacking in sufficient credibility to explain away his failure 
to timely advise VA of his wife's employment wages for the 
years in question.  In the Board's view, the willful nature 
of his misrepresentation of his wife's employment income for 
the years 1996 to 1998 is demonstrated by these facts.

On the basis of above, the Board concludes that the appellant 
failed to disclose a material fact concerning his wife's 
employment income.  As explained above, absent a legitimate 
explanation for these omissions, his failure to do so was 
willful in nature and shows an intent to obtain and retain 
eligibility for VA benefits under false pretenses.  The 
appellant was on notice of his obligation to notify the RO of 
his income or net worth at the time he was awarded VA 
improved pension benefits.  The evidence in this case show 
that he was aware of his obligation, but he evidently chose 
to ignore this obligation concerning his wife's employment 
income for the years 1996-98.  He has offered no plausible 
explanations on appeal concerning his failure to disclose 
these facts.  The Board concludes that his failure to 
disclose was willful in nature because it is clear that he 
knew of and understood these reporting obligations.

The fact that his income received from his wife's income 
represented a "material" fact is not in doubt; VA pension 
awards are based on the difference between countable annual 
income and the maximum annual rate for a given reporting 
period, and it is shown that he was notified of this fact on 
multiple occasions via the Form 21-8768 mailed to him with 
award action letters.  Thus, there can be no mistaking that 
he was aware that any changes in his total family income or 
net worth could potentially impact his receipt of these 
benefits.  His other actions and statements taken in 
connection with his application for and receipt of VA pension 
benefits in the present as well as in the past clearly 
indicates that he was aware of the income reporting 
requirements.

Accordingly, further consideration of the appellant's waiver 
claim under the standard of equity and good conscience, which 
would include the element of financial hardship claimed on 
appeal and review of the information contained in the 
Financial Status Reports submitted by the appellant in 
support of his waiver request, is legally barred by statute.  
38 U.S.C.A. § 5302(c) (West 1991).



ORDER

Waiver of an overpayment of improved disability pension 
benefits in the amount of $5,960 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

